Citation Nr: 0938161	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-17 180 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for stapedectomy residuals with vestibular impairment and 
vertigo, prior to February 26, 2008, to include on an extra-
schedular basis.

2.  Entitlement to a disability rating higher than 30 percent 
for stapedectomy residuals with vestibular impairment and 
vertigo, since February 26, 2008, to include on an extra-
schedular basis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to August 
1972, and from January 1981 to May 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, in 
which the RO, inter alia, continued the Veteran's 10 percent 
rating for stapedectomy residuals with vestibular impairment 
and vertigo, and denied a TDIU.  The Veteran filed a notice 
of disagreement (NOD) in October 2004, and the RO issued a 
statement of the case (SOC) in May 2005.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) that same month.

In May 2007, the Board denied a claim for a disability rating 
higher than 10 percent for tinnitus, and a claim for a higher 
(compensable) disability rating for right ear hearing loss, 
which were on appeal at that time.  The Board remanded the 
remaining claims to the RO (via the Appeals Management Center 
(AMC) in Washington, DC).  In a March 2008 rating decision, 
the AMC granted a 30 percent rating for stapedectomy 
residuals with vestibular impairment and vertigo, effective 
February 26, 2008.  The AMC also continued a 10 percent 
rating prior to February 26, 2008 and denied the claim for a 
TDIU (as reflected in a February 2009 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.  

While the AMC has granted a higher rating of 30 percent for 
stapedectomy residuals with vestibular impairment and 
vertigo, inasmuch as higher ratings may be available before 
and after the effective date of the higher rating, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the Board has characterized this matter as 
comprising two issues, as reflected on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

For reasons discussed below, the claims for increased ratings 
for stapedectomy residuals with vestibular impairment and 
vertigo, as well as the claim for a TDIU, are being remanded 
to the RO via the AMC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board finds that additional RO action is needed to fairly 
adjudicate the claims on appeal.  

In written argument dated in August 2009, the Veteran's 
representative has asserted that the Veteran is entitled to 
an extra-schedular rating for stapedectomy residuals with 
vestibular impairment and vertigo, under provisions of 
38 C.F.R. § 3.321 (b) (2008), based on evidence suggesting 
that the disability has resulted in marked interference with 
employment, to a degree not contemplated by the rating 
criteria.  While the AMC referred the claim for a TDIU to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating, that opinion did 
not address entitlement to higher ratings for the service-
connected stapedectomy residuals with vestibular impairment 
and vertigo on an extra-schedular basis.  Moreover, while the 
RO and the AMC have provided the Veteran with the law and 
regulations pertaining to extra-schedular evaluations, and 
the AMC has adjudicated the claim for a TDIU on an extra-
schedular basis, it has never specifically adjudicated the 
matter of a higher rating for stapedectomy residuals with 
vestibular impairment and vertigo on an extra-schedular 
basis.  

In VAOPGCPRPEC 6-96, VA General Counsel held that remand, 
rather than referral, is the proper disposition for extra-
schedular claims inferred or reasonably raised by the 
evidence of record.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2008).

Thus, the RO should consider whether the procedures to award 
a higher rating on an extra-schedular basis are invoked, in 
the first instance, to avoid any prejudice to the Veteran.

In addition, the Board notes that,  in the February 2009 
SSOC, the AMC concluded that the maximum schedular rating 
under Diagnostic Code (DC) 6204 had been assigned for 
stapedectomy residuals with vestibular impairment and 
vertigo; however, it did not address whether evaluation of 
the disability under any other DC would be appropriate, and 
would provide a basis for a higher rating on a schedular 
basis.  Specifically, the AMC did not discuss whether a 
rating under DC 6205 would be appropriate, and whether 
ratings higher than the 10 percent and 30 percent ratings now 
assigned would be warranted under that diagnostic code. 

Thus, the RO should consider the applicability of other DCs, 
in particular, DC 6205 in rating the Veteran's claims for 
increased ratings for stapedectomy residuals with vestibular 
impairment and vertigo both prior to and from February 26, 
2006..  

Prior to the RO's readjudication of these matters,  to ensure 
that all due process requirements are met, the RO should also 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal, notifying 
him that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period). 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103,5103A (West 2002);38 C.F.R. § 3.159.  
However, identification of specific action requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the increased rating claims on appeal

As a final point, the Board notes that, while the actions 
described above pertain to the claims for increased rating, 
as the outcome of those actions has a bearing on the 
Veteran's claim for a TDIU, that claim is inextricably 
intertwined with the increased rating claims, and 
adjudication of that claim by the Board must be deferred.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  This avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).
.
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claims on appeal.  

The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  The RO's letter 
should also clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After completing the above actions, 
and any additional notification or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
higher than 30 percent for residuals of 
stapedectomy with vestibular impairment 
and vertigo, since February 26, 2008, and 
the claim for a rating higher than 10 
percent for residuals of stapedectomy with 
vestibular impairment and vertigo, prior 
to February 26, 2008, in light of all 
pertinent evidence and legal authority.   
The adjudication of each claim should 
include consideration of alternative 
diagnostic codes, as well the procedures 
for awarding a higher rating, on an extra-
schedular basis, is invoked.  

4.  Based on the results of its 
adjudication of the increased rating 
claims, the RO should adjudicate the claim 
for a TDIU, to include on an extra-
schedular basis, in light of pertinent 
evidence and legal authority (to 
particularly include 38 C.F.R. 
§§ 3.321(b), 4.16(b)).

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  If any claim on appeal is not granted 
to the Veteran's satisfaction, the RO must 
furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


